Acknowledgments
1. 	Applicant’s amendment, filed on 5/24/2021 is acknowledged.  Accordingly claim(s) 1, 4-5, 15, 20-22, 26-27, 30-31 and 32 remain pending.
2.	Claim(s) 2-3, 6-14, 16-19, 23-25 and 28-29 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20210165, by the Examiner.
Allowable Subject Matter
Claim(s) 1, 4-5, 15, 20-22, 26-27, 30-31 and 32 are allowed, subject to the examiner’s amendment described below.
Examiner's Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this Examiner’s amendment was given in a telephonic interview with Evan Lim on or about June 15 2021.
6.	 The Application has been amended one (1) time as follows:
1. (Currently Amended) A computer-implemented method for blockchain-based recordkeeping implemented by a self-service vending system that comprises a self-service vending terminal and a monitor terminal, comprising:
obtaining, by an obtaining unit of the self-service vending terminal, identification information of a target buyer;
generating, by the obtaining unit of the self-service vending terminal, first record information, wherein generating the first record information comprises encrypting the obtained identification information of the target buyer;
capturing, by the monitoring terminal, live video and/or audio data for at least a part of a purchase process of the target buyer;
generating, by the monitoring terminal, second record information, wherein generating the second record information comprises compressing the live video and/or audio data associated with the target buyer;
sending, by the monitoring terminal to a receiving unit of the self-service vending terminal, the generated second record information;

generating, by a generating unit of the self-service vending terminal, a hash digest from the first record information, the second record information, and the third record information; 
generating, by the generating unit of the self-service vending terminal, a target transaction including the hash digest; and
recording, by the self-service vending terminal, the target transaction in a blockchain, wherein the recording comprises:
adding the target transaction to a candidate block, and
broadcasting the candidate block to a plurality of blockchain nodes of the blockchain


2-3. (Canceled) 

4. (Previously Presented)  The method according to claim 1, wherein the blockchain is a consortium blockchain, and wherein the self-service vending terminal is a consortium member node of the consortium blockchain.

5. (Original)  The method according to claim 1, wherein the identification information of the target buyer comprises biometric recognition information of the target buyer or real-name information of the target buyer.

6-14. (Canceled)

15. (Currently Amended) A self-service vending system for blockchain-based recordkeeping, comprising a self-service vending terminal and a monitoring terminal that comprise one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the self-service vending system to perform operations comprising:
obtaining, by an obtaining unit of the self-service vending terminal, identification information of a target buyer;
generating, by the obtaining unit of the self-service vending terminal, first record information, wherein generating the first record information comprises encrypting the obtained identification information of the target buyer;
capturing, by the monitoring terminal, live video and/or audio data for at least a part of a purchase process of the target buyer;
generating, by the monitoring terminal, second record information, wherein generating the second record information comprises compressing the live video and/or audio data associated with the target buyer;
sending, by the monitoring terminal to a receiving unit of the self-service vending terminal, the generated second record information;
generating, by the obtaining unit of the self-service vending terminal, third record information based on transaction payment information of the target buyer;
generating, by a generating unit of the self-service vending terminal, a hash digest from the first record information, the second record information, and the third record information; 
generating, by the generating unit of the self-service vending terminal, a target transaction including the hash digest; and
recording, by the self-service vending terminal, the target transaction in a blockchain, wherein the recording 
adding the target transaction to a candidate block, and
broadcasting the candidate block to a plurality of blockchain nodes of the blockchain


16-19. (Canceled) 

20. (Currently Amended) One or more non-transitory computer-readable storage media containing instructions that, when executed processors, the steps of
obtaining, by an obtaining unit of [[the]] a self-service vending terminal, identification information of a target buyer;
generating, by the obtaining unit of the self-service vending terminal, first record information, wherein generating the first record information comprises encrypting the obtained identification information of the target buyer;
capturing, by [[the]] a monitoring terminal, live video and/or audio data for at least a part of a purchase process of the target buyer;
generating, by the monitoring terminal, second record information, wherein generating the second record information comprises compressing the live video and/or audio data associated with the target buyer;
sending, by the monitoring terminal to a receiving unit of the self-service vending terminal, the generated second record information;
generating, by the obtaining unit of the self-service vending terminal, third record information based on transaction payment information of the target buyer;
generating, by a generating unit of the self-service vending terminal, a hash digest from the first record information, the second record information, and the third record information; 
generating, by the generating unit of the self-service vending terminal, a target transaction including the hash digest; and
recording, by the self-service vending terminal, the target transaction in a blockchain, wherein the recording comprises: 
adding the target transaction to a candidate block, and
broadcasting the candidate block to a plurality of blockchain nodes of the blockchain


21. (Previously Presented) The system according to claim 15, wherein the blockchain is a consortium blockchain, and wherein the self-service vending terminal is a consortium member node of the consortium blockchain.

22. (Previously Presented) The system according to claim 15, wherein the identification information of the target buyer comprises biometric recognition information of the target buyer or real-name information of the target buyer.

23-25. (Canceled)



27. (Previously Presented) The media according to claim 20, wherein the identification information of the target buyer comprises biometric recognition information of the target buyer or real-name information of the target buyer.

28-29. (Canceled) 

30. (Currently Amended) The method according to claim 1, wherein the self-service vending terminal is a blockchain node in a computer network system of [[a]] the blockchain.

31. (Currently Amended) The system according to claim 15, wherein the self-service vending terminal is a blockchain node in a computer network system of [[a]] the blockchain.

32. (Currently Amended) The media according to claim 20, wherein the self-service vending terminal is a blockchain node in a computer network system of [[a]] the blockchain.

Reasons for Allowance
7.	Claim(s) 1, 4-5, 15, 20-22, 26-27, 30-31 and 32 are allowed.
8.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2012/0127315 to Heier) which discloses software, systems, and methods for recording a scene encompassing a 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 15 and 20, specifically the combination of steps of, “capturing, by a monitoring terminal, live video and/or audio data for at least a part of a purchase process of the target buyer; generating, by the monitoring terminal, second record information, wherein generating the second record information comprises compressing the live video and/or audio data associated with the target buyer; sending, by the monitoring terminal to a receiving unit of the self-service vending terminal, the generated second record information; generating, by the obtaining unit of the self-service vending terminal, third record information based on transaction payment information of the target buyer;” as recited in claim(s) 1, 15 and 20.  Moreover, the missing claimed elements from Heier are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was Heier disclosures because it is not common to: “capturing, by a monitoring terminal, live video and/or audio data for at least a part of a purchase process of the target buyer; generating, by the monitoring terminal, second record information, wherein generating the second record information comprises compressing the live video and/or audio data associated with the target buyer; sending, by the monitoring terminal to a receiving unit of the self-service vending terminal, the generated second record information; generating, by the obtaining unit of the self-service vending terminal, third record information based on transaction payment information of the target buyer.”  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 4-5, 21-22, 26-27 and 30-32 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        6/15/2021